CRIST, Presiding Judge.
On November 8, 1976, Reginald Gaines pled guilty to one count each of forcible rape, assault with intent to maim with malice, first degree robbery and second degree burglary. He received one fifteen-year and three ten-year sentences running concurrently.
In April of 1979, Gaines filed a motion to withdraw the guilty plea and to vacate and set aside the judgment. In it he alleges that his attorney: (1) inadequately investigated the case; (2) gave improper advice about the sentencing in order to induce the guilty plea; and (3) failed to advise appellant of his various constitutional rights at a trial. On August 6, 1980, the circuit court entered its memorandum dismissing Gaines’ motion:
State’s Motion to Dismiss Movant’s Motion to Vacate granted on the ground that the transcript of Movant’s pleas of guilty, which is incorporated herein by reference, shows that Movant pled voluntarily after being advised of the then necessary rights. Movant’s Motion to Vacate dismissed.
Findings of fact and conclusions of law will not be supplied by implication. Specific findings and conclusions are contemplated and required. Fields v. State, 572 S.W.2d 477, 483 (Mo.banc 1978). The circuit court’s memorandum does not contain sufficient findings of fact and conclusions of law to permit the kind of review contemplated by Rule 27.26(j). Cf. McCoy v. State, 610 S.W.2d 708 (Mo.App. 1981).
Cause remanded for entry of findings of fact and conclusions of law.
REINHARD ind SNYDER, JJ., concur.